             Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.1 Page 1 of 8
AO 106 (Rev. 04/10) Application fo r a Search Warrant
                                                                                                             FILED
                                       UNITED STATES DISTRICT Ci DUR I JAN 2 7 2020
                                                                     for the
                                                                                                        CLERK, U.S. DISTRICT COURT
                                                         Southern District of California             SOUTI-IERN DISTRICT OF CALIFORNIA
                                                                                                   ·ev                           DEPUTY

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )           Case No.       zot~ J o354
                  Gray iPhone 6s Cellphone                              )
               Seizure No. 2020250400038801                             )
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-2 , incorporated herein by reference
located in the              Southern              District of               California             , there is now concealed (identify the
person or describe the property to be seized) :

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Descrip tion

        8 U.S.C . Section 1324                                                           Alien Smuggling

          The application is based on these facts:
        See attached Affidavit of Officer Steven S . Serrano, U.S. Customs and Border Protection

           ~ Continued on the attached sheet.
           0 Delayed notice of d                days (give exact ending date if more than 30 days:L _____ ) is requested
             under 18U.S.C.§3                Ja, the basis of which is set forth Jntjie attached sh~ t.
                                         1
                                                                                                   Applicant's signature

                                                                              Steven S. Serrano, U.S . Customs and Border Protection
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:     //7-rj~,;J.O
          I
                                                                        ~-
City and state: San Diego, CA                                                  Hon. Barbara L. Major, United States Magistrate Judge
                                                                                                   Printed name and title
           Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.2 Page 2 of 8




 1                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2           I, Steven S. Serrano, having been duly sworn, do hereby state that the following is
 3 JI true to my knowledge and belief:
 4                                         INTRODUCTION
 5           1.     I submit this affidavit in support of an application for a warrant to search the
 6 II following electronic device, as further described in Attachment A (incorporated herein by
 7 II reference):
 8                        ( 1)   Gray iPhone 6s Cell Phone
                                 Seizure Number: 2020250400038801
 9
                                 ("Target Telephone")
10
11 II This search supports an investigation and prosecution of Jose Carlos RAMIREZ-Reyes
12 II ("RAMIREZ-Reyes") for the crimes mentioned below. A factual explanation supporting
13 II probable cause follows.
14           2.     Officers with U.S. Customs and Border Protection (CBP) seized the Target
15 II Telephone from RAMIREZ-Reyes on January 26, 2020 when he was arrested at the border
16 II at the San Ysidro, California, Port of Entry in violation of Title 8, United States Code,
17 II Section 1324 (alien smuggling). The Target Telephone is currently in the possession of
18 II CBP, located at 720 E. San Ysidro Blvd, San Ysidro, California 92173.
19           3.     Based on the information below, there is probable cause to believe that a search
20 11 of the Target Telephone will produce evidence of the aforementioned crime, as more
21 II particularly described in Attachment B (incorporated herein by reference).
22           4.     The information contained in this affidavit is based upon my experience and
23 II training, and consultation with other federal, state, and local law enforcement agents.
24 II Because this affidavit is submitted for the limited purpose of obtaining a search warrant, it
25 II does not set forth every fact known by me or others regarding this investigation, but only
26 II contains those facts believed to be necessary to establish probable cause. Dates, times and
27 II amounts are approximations unless otherwise noted.
28 II/ I
         Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.3 Page 3 of 8




 1                                        TRAINING AND EXPERIENCE
 2           5.       I am an Officer with the United States Customs and Border Protection (CBP)
 3 llwithin the Department of Homeland Security. I have been a CBP Officer since April 21,
 4 112003 having completed the CBP Officer academy at the Federal Law Enforcement Training
 5 II Center (FLETC) in Glynco, Georgia. As a result of my training and experience as a CBP
 6 II Officer, I am familiar with federal criminal and immigration laws. My primary duties have
 7 II been the enforcement of federal immigration laws. As part of this training, I attended
 8 II criminal investigation training that included course studies in, among other things, criminal
 9 II law, constitutional law, search and seizures, and courtroom procedure. As a CBP Officer,
10 II I am a Federal Law Enforcement Officer within the meaning of Rule 41(b) of the Federal
11 II Rules of Criminal Procedure, that is, a government agent engaged in the enforcement of the
12 II criminal laws of the United States, and thereby authorized to request issuance of federal
13 II search and seizure warrants.            As an Officer with Customs and Border Protection, my
14 11 responsibilities include the investigation of possible violations of Immigration and
15 II Nationality laws (Title 8, United States Code), including alien smuggling in violation of
16 11 Title 8, United States Code, Section 13 24, and related offenses.
17           6.       My assignment includes investigations related to unlawful aliens and alien
18 11 smuggling. In the course of my duties, I have worked as the case agent, directing specific
19 II alien smuggling and illegal entry investigations. I have worked as an officer at the San
20 II Ysidro, California Port of Entry (POE), the Otay Mesa, California POE and Tecate,
21 II California POE.
22           7.       During my assignments, I have interviewed Defendants and witnesses relative
23 II to their illegal entry and alien smuggling. Through my observations and these interviews,
24 II I have gained a working knowledge and insight into the normal operational habits of
25 11 unlawful aliens and alien smugglers, with particular emphasis on those who attempt to
26 II illegally enter or smuggle unlawful aliens into the United States from Mexico.

27           8.       Through the course of my training, investigations, work experience, and
28 11 conversations with other law enforcement personnel, I am aware that it is a common practice
     Affidavit in Support of Search Warrant            2
              Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.4 Page 4 of 8




 1 11 for alien smugglers to work in concert with other individuals, and they do so by utilizing
 2 II cellular telephones, pagers and portable radios to maintain communications with co-
 3 II conspirators in order to further their criminal activities. As a part of the San Ysidro Criminal
 4 II Enforcement Unit (CEU), I have seen numerous telephones being used by load drivers to
 5 II communicate with smugglers. Typically, load drivers transporting aliens within the United
 6 II States are in telephonic contact with co-conspirators immediately prior to and following the
 7 II entry of unlawful aliens into a load vehicle, at which time they receive instructions on where
 8 II and when to pick up the unlawful aliens and where to deliver them.
 9   11           9.      Based on my training, work experience, and conversations with other law
     II
10 enforcement personnel, I am also aware that:
11
12                a.      Smugglers and traffickers will use cellular telephones because they are mobile
13                        and they have instant access to telephone calls, text, web, and voice messages.
14                b.      Smugglers and traffickers will use cellular telephones because they are able to
15                        actively monitor the progress of their illegal activities from point of origin in
16                        Mexico to point of destination in the United States.
17                C.       Smugglers and traffickers and their accomplices will use cellular telephones
18                        because they can easily arrange and/or discuss smuggling fees, availabilities
19                         of transportation, and costs associated with smuggled aliens.
20                d.       Smugglers and traffickers will use cellular telephones to direct, coordinate the
21                        transfer and acquisition of payment for smuggling and trafficking fees, request
22                         additional fees from aliens and/or their sponsors, and coordinate drivers to
23                         synchronize an exact drop off and/or pick up time of their aliens.
24                e.       The use of cellular telephones by smugglers and traffickers tends to generate
25                         evidence that is stored on the cellular telephones including, but not limited to
26                         emails, text messages, photographs, audio files, call logs, address book entries,
27                         IP addresses, social network data, and location data.
28
          Affidavit in Support of Search Warrant          3
              Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.5 Page 5 of 8




 1                11.       In preparing this affidavit, I have conferred with other agents and law
 2 II enforcement personnel who are experienced in the area of alien smuggling investigations,
 3 II and the opinions stated herein are shared by them.
 4                                                 PROBABLE CAUSE
 5                10.      On January 26, 2020, at approximately 8:35 AM, Jose Carlos RAMIREZ-
 6 II Reyes (Defendant) applied for admission into the United States from Mexico via the Otay
 7 II Mesa Port of Entry as the driver and sole visible occupant of a 2007 Suzuki XL 7 bearing
 8 II Mexican plates. Upon primary inspection before a United States Customs and Border
 9 II Protection (CBP) Officer, Defendant presented his United States Border Crossing Card
10 II (BCC) and said he was going to San Ysidro with nothing to declare. The CBP Officer
11 11 received a computer-generated alert on the vehicle and referred it to secondary for further
12 11 inspection.
13                11.      In secondary, the vehicle was screened utilizing the Z-Portal x-ray machine
14 II and anomalies were detected in the rear driver-side quarter panel. A secondary CBP
15 II Officer removed a screw holding the rear driver-side quarter panel in place and discovered
16 II an individual hidden behind the panel. Defendant was placed in handcuff restraints for
17 II officer safety and escorted to the security office. Responding CBP officers assisted in
18 II removing one male individual from the quarter panel compartment who was later
19 II identified as Bulfrano GARCIA-Avalos, determined to be a citizen of Mexico without
20 II legal documents to enter or reside in the United States and held as a Material Witness.
21 II             12.      During a video-recorded interview, Material Witness stated he was going to
22 II pay a smuggler $6,000.00 USD upon successful entry into the United States. Material
23 II Witness stated he was traveling to San Diego to work on an avocado farm.
24   11           13.      Based upon my experience and investigation in this case, I believe that
25 II RAMIREZ-Reyes is involved in alien smuggling activities. Based upon my experience
26 II training and in consultation with other law enforcement officers experienced in alien
27 II smuggling investigations, and all the facts and opinions set forth in this affidavit, I believe
28 II that information relevant to the alien smuggling activities of RAMIREZ-Reyes, such as
          Affidavit in Support of Search Warrant         4
            Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.6 Page 6 of 8




 1 II telephone numbers, made and received calls, contact names, electronic mail (e-mail)
 2 II addresses, appointment dates, messages, pictures and other digital information are stored in
 3 II the memory of Target Telephone.
 4              14.      Finally, alien smuggling conspiracies require detailed and intricate planning to
 5 II successfully evade detection by law enforcement. In my professional training and
 6 II experience, this requires planning and coordination in the days and weeks and often months
 7 II prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
 8 II and will continue to attempt to communicate with the subject after the arrest to determine
 9 II the whereabouts of their valuable cargo. Based on my training and experience, individuals
10 II such as RAMIREZ-Reyes will attempt to minimize the amount of time they were involved
11 II in their smuggling activities and often times are actually involved for weeks and months
12 II longer than they claimed to be involved. Given those facts , I respectfully request permission
13 II to search Target Telephone for data beginning on October 26, 2019, up to and including
14 II January 26, 2020.
15 II                                              METHODOLOGY
16 II           15.      It is not possible to determine, merely by knowing the cellular telephone's
17 II make, model and serial number, the nature and types of services to which the device is
18 II subscribed and the nature of the data stored on the device. Cellular devices today can be
19 II simple cellular telephones and text message devices, can include cameras, can serve as
20 II personal digital assistants and have functions such as calendars and full address books and
21 II can be mini-computers allowing for electronic mail services, web services and rudimentary
22 II word processing. An increasing number of cellular service providers now allow for their
23 II subscribers to access their device over the internet and remotely destroy all of the data
24 II contained on the device. For that reason, the device may only be powered in a secure
25 II environment or, if possible, started in "flight mode" which disables access to the network.
26 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
27 II equivalents and store information in volatile memory within the device or in memory cards
28 II inserted into the device. Current technology provides some solutions for acquiring some of
        Affidavit in Supp ort of Search Warrant         5
            Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.7 Page 7 of 8




 1 II the data stored in some cellular telephone models using forensic hardware and software.
 2 II Even if some of the stored information on the device may be acquired forensically, not all
 3 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 4 II data acquisition or that have potentially relevant data stored that is not subject to such
 5 II acquisition, the examiner must inspect the device manually and record the process and the
 6 II results using digital photography. This process is time and labor intensive and may take
 7 II weeks or longer.
 8 II           16.     Following the issuance of this warrant, I will collect the Target Telephone
 911 and subject it to analysis. All forensic analysis of the data contained within the telephone
1O II and its memory cards will employ search protocols directed exclusively to the identification
11 II and extraction of data within the scope of this warrant.
12 II           17.     Based on the foregoing, identifying and extracting data subject to seizure
13 II pursuant to this warrant may require a range of data analysis techniques, including manual
14 II review, and, consequently, may take weeks or months. The personnel conducting the
15 II identification and extraction of data will complete the analysis within ninety (90) days,
1611 absent further application to this court.
17
18                                                 CONCLUSION
19              18.      Based on all of the facts and circumstances described above, my training and
20 II experience, and consultations with other law enforcement officers, there is probable cause
21 II to conclude that RAMIREZ-Reyes utilized the Target Telephone to facilitate violations of
22 II Title 8, United States Code, Section 1324.
23 II           19.      Because the Target Telephone was promptly seized during the investigation
24 II ofRAMIREZ-Reyes's smuggling activities and has been securely stored since it was seized,
25 II there is probable cause to believe that evidence of illegal activities committed by
26 II RAMIREZ-Reyes continues to exist on the Target Telephone. As stated above, I believe
27 II that the appropriate date range for this search is from October 26, 2019, up to and including
28 II January 26, 2020.
        Affidavit in Support of Search Warrant        6
              Case 3:20-mj-00354-BLM Document 1 Filed 01/27/20 PageID.8 Page 8 of 8




 1                20.      Therefore, I respectfully request the Court issue a warrant authorizing me, an
 2 11 Officer with CBP, or another federal law enforcement Agent specially trained in digital
 3 II evidence recovery, to search the Target Telephone, as described in Attachment A, and
 4 II seize the items listed in Attachment B, using the methodology described above.
 5                21.

 6

 7                I swear the foregoing is true and correct to the best of my knowledge and belief
 8
 9

10                                                     ~teven S. Serrano, CBP Enforcement Officer
                                                       U.S. Customs and Border Protection
11
12
13
14 11
          Subscribed and sworn to before me on this          ;2 "J:   day of January, 2020.

15

16;; ~                             ~               -
17II HN.B               ~1{2m;---
18 \I United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
     II
          Affidavit in Support of Search Warrant         7
